DETAILED ACTION

The After Final Amendment and the AFCP 2.0 filed by Applicant on 03/08/2021 is entered.

Claim 10 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/08/2021 have been fully considered and they are found persuasive.

The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Kalka, U.S. Patent No. 4,163,838 (hereinafter “Kalka”) in view EP 2 975 086 A1 (hereinafter “’086”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-9 and 11-14 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Kalka and ‘086. Kalka teaches production PVC based polymers comprising polymerizing in aqueous emulsion in the presence of catalyst or by polymerization in micro-suspension in 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kalka and ‘086 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh